Citation Nr: 1714519	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of right lower extremity cold injury, to include right below the knee amputation.

2.  Entitlement to service connection for post-operative residuals of left lower extremity cold injury, to include left foot infection with partial foot removal and left below the knee amputation.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to an initial rating greater than 30 percent for left lower extremity cold injury residuals with arthritis.

10.  Entitlement to special monthly compensation (SMC) based on loss of use.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 1945.  The Veteran died in December 2010.  The appellant in this case is the Veteran's surviving spouse.  She filed for substitution for the Veteran's appellate claims in February 2011.  An RO formal recognition of the appellant as a valid substitute is not of record; however, as the RO has adjudicated the above claims as if the appellant was a valid substitute, the Board concludes that such a determination was implicitly made by the RO.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction for the claims currently resides with the Detroit, Michigan RO.

In November 2014, the Board remanded the above claims for the issuance of a Statement of the Case (SOC), which was issued by the RO in March 2015.  The appellant filed a timely substantive appeal and the claims are appropriately before the Board.

As to the Veteran's right lower extremity cold weather residual claim, the Board notes that the RO adjudicated separate claims for right lower extremity residuals with arthritis and right below the knee amputation.  As will be discussed in greater detail below, the Board herein grants entitlement to service connection for post-operative residuals of right lower extremity cold injury, which encompasses both of the above claims for the entire appellate time period.  As such, the issues have been combined for the sake of clarity.  Similarly, the claim for entitlement to service connection for post-operative residuals of left lower extremity cold injury is granted herein, which encompasses the original claim for left foot infection with partial foot removal, as well as the subsequent left below the knee amputation accomplished during the appellate time period.  The claim has been modified to reflect the foregoing.

The Board acknowledges that there appears to have been some confusion on the part of the appellant and her representative (based on the representative's March 2017 "BVA 90 DAY RESPONSE") as to whether her claims were based on an application for substitution under 38 U.S.C.A. § 5121A or one for accrued benefits under 38 U.S.C.A. § 5121; however, given the appellant's original filing of VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, and the November 2014 Board determination that specifically indicated that the claims should be considered pursuant to 38 U.S.C.A. § 5121A, the Board now will proceed on that basis.  Although the March 2017 statement initially indicated that as the claims were for accrued benefits that additional argument would be of little value, the representative proceeded to present his argument for the bases of granting entitlement.  As such, the Board concludes that the appellant has not been prejudiced by any confusion as to the statutory basis for her current claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left lower extremity peripheral neuropathy and right and left knee disabilities, as well as entitlement to SMC, TDIU, and an increased rating for left lower extremity cold injury residuals with arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Post-operative residuals of right lower extremity cold injury, to include right below the knee amputation, were attributable to service.

2.  Post-operative residuals of left lower extremity cold injury, to include left foot infection with partial foot removal and left below the knee amputation, were attributable to service.

3.  A bilateral hearing loss disability was attributable to service.

4.  Tinnitus was attributable to service.


CONCLUSIONS OF LAW

1.  Post-operative residuals of right lower extremity cold injury, to include right below the knee amputation, were due to wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Post-operative residuals of left lower extremity cold injury, to include left foot infection with partial foot removal and left below the knee amputation, were due to wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  A bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4.  Tinnitus was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran alleged that the claimed bilateral hearing loss, tinnitus, and right and left cold injury residuals were the result of participation in combat with the enemy.  The Veteran's personnel records document combat service during World War II as an antiaircraft machine gunner in France, Holland, Belgium, and Germany.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  

Post-Operative Right and Left Lower Extremity Cold Injury Residuals 

The Veteran and now the appellant contends that he had post-operative residuals of right and left lower extremity cold injury that were related to service, specifically due to frostbite during World War II service in Belgium.

In a December 1978 treatment record, the Veteran had a chronic non-healing ulcer on the right big toe that had been present for several months.  The impression was an indolent ulcer, nature undetermined.  A March 1979 private record indicated that the Veteran's right big toe ulcer (which was failing to fully heal) was "undoubtedly related to the fact that he has minimal if any sensation on the plantar aspects of his feet.  Apparently it is not clear why his sensory neuropathy exists.  He claims that he has been tested for diabetes and has no abnormalities in his sugar."  During April 1979 treatment for the same ulcer there was no evidence of gross circulatory disturbance on examination.  In May 1979, the working diagnosis was neurogenic ulcer, right big toe.  In July 1979, the Veteran had an ulceration of the underside of the right great toe.  The Veteran was aesthetic over the fore-foot and toes, which the Veteran attributed to an old injury by bumping his leg against some iron while at work.  

An October 1992 record indicated that the Veteran had been "borderline diabetic" for the past 2 years.  The left foot was markedly deformed due to an injury many years previously when he fell off a horse and fractured it.  Otherwise his left foot did not bother him.  In October 1993, the Veteran was noted to have diabetes mellitus typical right and left foot ulcers.  By December 1996, the Veteran had a formal diagnosis of diabetes mellitus.  A January 1998 private treatment record noted acute gangrenous right toe, second toe of the right foot with cellulitis, probable diabetic type of etiology.  The Veteran was noted to have a history of diabetes mellitus for the past 20 years.  The Veteran had no history suggestive of peripheral vascular disease.  In March 1999, the Veteran underwent amputation of the fourth and fifth toes on the right foot.  He later also had the second and third toes amputated.  In April 2002, a private treatment provider noted that the Veteran was a non-Insulin dependent diabetic and had been diabetic for many years.  He had neuropathic feet and multiple amputations of various toes.  He developed a callus on the underside of his right foot where 4 toes had previously been amputated and he developed an infection in the callus.  An MRI showed osteomyelitis.  The impression after examination was osteomyelitis of the fourth metatarsal bone with gangrenous changes in the foot.  The other comorbid conditions included severe diabetic neuropathy and vascular insufficiency.  Another April 2002 private physician indicated that there was insulin dependent diabetes mellitus with peripheral neuropathy.  In April 2002, the Veteran underwent transmetatarsal amputation of the right foot, but this was unsuccessful in containing the infection, as cellulitis had extended up the ankle, and in May 2002 the Veteran underwent a below the knee amputation.  

The Veteran was afforded a VA cold injury examination in June 2008, wherein the Veteran reported exposure to extreme cold for long periods of time while on active duty in Belgium.  He indicated that "my feet were almost frozen" and involved frostbite to the feet and hands.  There was discoloration of the feet, which lasted from 2 to 4 weeks.  The examiner indicated that the right lower leg and left foot amputations were related to the cold injury.  The Veteran underwent a right lower leg amputation in 2002 following chronic lesions with subsequent gangrene to the feet.  There was a history of severe numbness in the left foot.  Reflexes were diminished bilaterally and sensation was absent.  Muscle strength was 3 out of 5 and pulses were decreased or absent.  There were two superficial ulcers on the medial aspect of the left foot.  There was mild left foot edema, but no muscle atrophy.  There was a 50 percent decrease in ligament strength.  The diagnosis was residuals of frostbite, which had significant occupational effects due to decreased mobility and pain.  It also affected daily activities, resulting in a moderate impact on exercise; severe impact on chores and shopping; and prevented sports, recreation, and traveling.  

The Veteran was afforded a VA diabetes mellitus examination in June 2008.  The examiner noted a diagnosis of diabetes mellitus in 1996, although the examiner also indicated a diagnosis in 1976.  The examiner indicated that the right below the knee amputation was a complication of the diabetes because the onset of the complication was consistent with the onset of the diabetes, as well as due to the severity of the complications.    

Following the foregoing examinations, the examiner concluded that the right below the knee amputation and the left foot infection with partial removal were not caused by or the result of the Veteran's in-service frostbite injury.  The rationale indicated that sequelae of frostbite could be significant and prolonged.  Permanent cold sensitivity, pain, tingling and hyperhidrosis were common.  Skin color changes could occur.  When deep frostbite involved the bones or joints, then arthritis could result.  In addition, infection was a possible complication and deep frostbite often resulted in amputation.  In this case, however, the Veteran's symptoms progressed after being diagnosed with diabetes mellitus in 1976 and there was no evidence or documentation of complications from frostbite prior to the diagnosis of diabetes mellitus.  As such, it was the examiner's opinion that the amputations and infection were related to the diabetes and not the in-service cold weather injury.

VA treatment records indicate that later in 2008 or early 2009 the Veteran had a left below the knee amputation due to a foot infection and resulting gangrene.

In his July 2009 notice of disagreement, the Veteran disagreed that he had been diagnosed with diabetes mellitus in 1976 and that he had not been diagnosed until 1996.  As such, he felt that his lower extremity problems were due to his in-service cold weather injuries.  The Veteran conceded that his April 2009 lower leg amputation was due in part to the diabetes mellitus, but that it also was due to the lack of blood flow as a result of the cold injuries.

Having reviewed the complete record, the Board concludes that the evidence is in equipoise as to whether the partial amputation of the left foot and the right and left below the knee amputations were due to the Veteran's documented bilateral lower extremity cold injury residuals.  In that regard, the June 2008 VA examination report specifically indicated that the right lower leg amputation was related to cold injury and that there also was tissue loss in the left foot due to the cold injury, although the examiner subsequently in the same opinion concluded that the amputations were unrelated to the lower extremity cold injuries from service; however, in light of the foregoing the Board will afford the Veteran (and appellant) the benefit of the doubt and finds that entitlement to service connection for post-operative residuals of right and left lower extremity cold injury, to include right and left below the knee amputations and partial left foot amputation, is warranted.  In reaching that conclusion, the Board recognizes that the left below the knee amputation occurred following the above examination.  That said, the amputation was done for the same reasons as the right below the knee amputation, that is, because of foot ulcerations that would not properly heal and there is no suggestion that the etiology of the left below the knee amputation is any different from the right below the knee amputation.

Bilateral Hearing Loss Disability

The Veteran and now appellant contends that his bilateral sensorineural hearing loss disability was the result of his in-service noise exposure operating an anti-aircraft gun during combat operations during World War II.  As noted previously, the Board accepts that the appellant was exposed to noise and that he may have noticed a decrease in auditory acuity around the time of combat.  38 U.S.C.A. § 1154.

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

In his October 2007 claim, the Veteran indicated that he had not received any prior treatment for his claim for entitlement to service connection for a left ear hearing loss disability.  In a subsequent January 2008 statement, the Veteran also raised claims for a right ear hearing loss disability and tinnitus.  A June 2008 statement from the Veteran discussed his in-service noise exposure and indicated, "The vibrations from these artilleries and noise has caused me to have severe hearing loss for years."

The Veteran was afforded a VA examination in June 2008.  The Veteran's chief complaint was decreased hearing acuity.  The Veteran had noise exposure from his work as a farmer prior to his active service, from combat and gunfire during service, and from working at a refrigeration plant for 30 years after service.  In addition, there was noise exposure from occasional hunting activities.  The examination report did not indicate a specific time of onset of the Veteran's decreased hearing acuity.  The Veteran denied a history of tinnitus.  On examination, the Veteran had a bilateral hearing loss disability for VA purposes that was diagnosed as bilateral sensorineural hearing loss.  The examiner indicated that as tinnitus was not reported during the examination, such disability was not related to the Veteran's service.  Specifically, the Veteran denied the occurrence of tinnitus.  As to the hearing loss disability, the examiner could not resolve the issue without resort to mere speculation.  The rationale was that there were no medical records regarding a hearing loss disability in the claims file and that while the Veteran had in-service noise exposure during combat he also had civilian noise exposure both prior and subsequent to service.  As such, it could not be determined at what point the Veteran's hearing loss first began.

In his July 2009 notice of disagreement, the Veteran indicated that he experienced deafening noise exposure as an anti-aircraft gunner in service, which caused constant ringing in his ears and significant loss in his hearing ability.

In her May 2015 attachment to the substantive appeal, the appellant argued that any pre- or post-service noise exposure would have been inconsequential compared to the in-service noise exposure.  In a March 2017 statement, the appellant's representative reiterated that it was "ridiculous to think that [pre- and post-service noise] exposure would exceed that witnessed as an anti-aircraft gunner during WWII - an anti-aircraft gunner in a time when hearing loss protection was not common place despite his MOS."  

Thus, the Veteran had a current bilateral sensorineural hearing loss disability during the appellate time period.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or otherwise related to any incident of service, to include noise exposure from anti-aircraft and other weapons fire during combat operations.

Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  In  this case, the Veteran asserted that his hearing loss disability was due to his in-service noise exposure from anti-aircraft guns during combat operations.  The Veteran's service treatment records are unavailable and the medical evidence of record is equivocal as to whether the bilateral hearing loss disability diagnosed during the appellate time period was incurred in or was otherwise related to that combat noise exposure or other incident of service.  As noise exposure and resulting hearing loss disability is consistent with the circumstances, conditions, or hardship of the Veteran's combat service and there is no clear and convincing evidence to the contrary, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is warranted.

Tinnitus

The Veteran asserted that he had a tinnitus disability that was incurred during service.

As noted above, the June 2008 VA examination report indicated that he denied any ongoing or current tinnitus problems.  In his July 2009 notice of disagreement, the Veteran indicated that he experienced deafening noise exposure as an anti-aircraft gunner in service, which caused constant ringing in his ears.  In addition, and as pointed out in the March 2017 statement of the appellant's representative, the denial of tinnitus in the June 2008 VA examination report "defies logic.   Shortly before the examination, the veteran files the claim for tinnitus - tacit acknowledgement that he in fact has the condition."

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309 (a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic trauma, reports of tinnitus during combat operations, and an indication of a continuity of symptomatology from service.  The Board is somewhat troubled by the Veteran's July 2009 statement regarding the in-service noise exposure causing constant tinnitus, as it is unclear if the constant tinnitus was of a specific duration or was experienced continuously from that time.  However, in light of the documented acoustic trauma, including during combat operations, the Veteran's competence to diagnose a tinnitus disability, and affording the Veteran and appellant the benefit of the doubt as to the existence of a continuity of tinnitus from service, the Board concludes that entitlement to service connection is warranted. 

In reaching that conclusion, the Board acknowledges that the June 2008 VA examiner did not find a link between the Veteran's tinnitus and service. That finding, however, was based on the incongruous examination report finding that the Veteran had denied tinnitus during the examination, which is inconsistent with prior and subsequent reports.  In any case, the Board does not find the examiner's opinion to be more probative than the Veteran's reports made outside of the examination.


ORDER

Entitlement to service connection for post-operative residuals of right lower extremity cold injury, to include right below the knee amputation, is granted.

Entitlement to service connection for post-operative residuals of left lower extremity cold injury, to include left foot infection with partial foot removal and left below the knee amputation, is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board concludes that a remand is necessary with respect to the remaining claims.

The Veteran's service treatment records have been found to be unavailable due to a fire-related incident.

January 1986 x-rays of the knees showed no arthritic changes.  

An October 1992 record indicated that the Veteran had been "borderline diabetic" for the past 2 years.  In October 1993, the Veteran was noted to have diabetes mellitus typical right and left foot ulcers.  By December 1996, the Veteran had a formal diagnosis of diabetes mellitus.  A January 1998 private treatment record, by contrast, noted a history of diabetes mellitus for the past 20 years.  A February 1998 private treatment record stated that the Veteran "has no feelings in his legs due to diabetic neuropathy" and that the Veteran had at least a 6 year history of diabetes mellitus.  The Veteran was noted to have a numb feeling of his lower legs including his feet that had no sensorium or feeling due to the diabetic neuropathy.  An April 2002 private physician indicated that there was insulin dependent diabetes mellitus with peripheral neuropathy.    

The Veteran was afforded June 2008 peripheral nerves examination, wherein the Veteran indicated that the date of diagnosis was unknown, but that he experienced numbness in the feet in 1949 that had gotten progressively worse.    

The Veteran was afforded a VA diabetes mellitus examination in June 2008.  The examiner noted a diagnosis of diabetes mellitus in 1996, although the examiner also indicated a diagnosis in 1976.  The examiner concluded that the Veteran's peripheral neuropathy was due to the diabetes because the onset of the complication was consistent with the onset of the diabetes, as well as due to the severity of the complications.    

Following the foregoing examinations, the examiner concluded that the bilateral lower peripheral neuropathy was not caused by or the result of the Veteran's in-service frostbite injury.  The rationale indicated that sequelae of frostbite could be significant and prolonged.  Permanent cold sensitivity, pain, tingling and hyperhidrosis were common.  Skin color changes could occur.  When deep frostbite involved the bones or joints, then arthritis could result.  In addition, infection was a possible complication and deep frostbite often resulted in amputation.  In this case, however, the Veteran's symptoms progressed after being diagnosed with diabetes mellitus in 1976 and there was no evidence or documentation of complications from frostbite prior to the diagnosis of diabetes mellitus.  As such, it was the examiner's opinion that the amputations, peripheral neuropathy, and infection were related to the diabetes and not the in-service cold weather injury.

In his July 2009 notice of disagreement, the Veteran disagreed that he had been diagnosed with diabetes mellitus in 1976 and that he had not been diagnosed until 1996.  As such, he felt that his lower extremity problems were due to his in-service cold weather injuries.  

In an attachment to her May 2015 substantive appeal, the appellant argued that the Veteran had been walking for decades on his lower extremities that were subject to the in-service cold injuries, whereas it was not until decades later that he developed diabetes mellitus.  As such, "it would seem all but obvious that the detriment to the knees, the foot and the lower extremity neuropathies were well under way by the date of diagnosis of the subsequent diabetes - a fact proven by the historical record.  While we will not imply that the loss of the veteran['s] right lower leg in 2002 did not additionally aggravate the lower extremity joints, by time line, the veteran improperly ambulated on the cold-injured joints for better than fifty-five years before the initial amputation - only five years before the date of claim."

In a March 2017 statement, the appellant's representative pointed out that the bilateral cold injury residuals had been present for some 60 years, during which time the Veteran was ambulating on severely damaged legs.  "It would seem all but obvious that the severity of [the] condition coupled with the duration of aggravating impairment - six decades - would promote the advanced degeneration of the knees - the next most proximate weight-bearing disability to the remaining cold-injured foot.  The veteran's knee diagnosis, again at the time, was degenerative - exactly as would be expected following sixty years of improper gait and overcompensation."

The Board agrees with the appellant's representative that the evidence of record is sufficient to suggest the possibility of a relationship between the Veteran's bilateral knee arthritis and his service-connected bilateral lower extremity cold injury residuals that a medical opinion is necessary.  In addition, as to the bilateral peripheral neuropathy, the Board finds the June 2008 examination reports to be inadequate.  The Veteran argued on multiple occasions that the examiner was mistaken in asserting that the Veteran had been diagnosed with diabetes mellitus in 1976 and, instead, that it was not until 1996 that a formal diagnosis of diabetes mellitus was made.  The evidence of record, overall, supports that assertion.  As such, the opinions linking the peripheral neuropathy solely to the diabetes mellitus were based on an inaccurate factual premise and another medical opinion is necessary.

As to the SMC and TDIU claims, a determination is deferred pending reconsideration of the foregoing claims, as a grant as to one or more of the above claims would have a direct bearing on these issues.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Similarly, the increased rating claim for left lower extremity cold injury residuals with arthritis is affected by the grant herein of entitlement to service connection for post-operative residuals of left lower extremity cold injury, to include left foot infection with partial foot removal and left below the knee amputation and is remanded for reconciliation of the overall rating for the left lower extremity cold injury and residuals in light of the foregoing grant of service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate medical professional for the bilateral knee claim.  The electronic claims file must be provided for review.  After reviewing the file, the medical professional should offer an opinion as to whether the diagnosed bilateral knee arthritis (a) had its onset during service, within one year of separation from service, or is otherwise related to service OR (2) was caused or permanently aggravated by a service-connected disability.

The examiner is asked to consider, and reconcile to the extent necessary, the argument of the Veteran, appellant, and their representative that decades of gait disturbance and problems associated with the lower extremity cold injuries caused or aggravated the bilateral knee arthritis.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The medical professional should provide a complete explanation for any opinion provided.

2.  Obtain a medical opinion from an appropriate medical professional for the bilateral peripheral neuropathy claims.  The electronic claims file must be provided for review.  After reviewing the file, the medical professional should offer an opinion as to whether any of the above disabilities (a) had their onset during service or are otherwise related to service OR (2) were caused or permanently aggravated by a service-connected disability.

The examiner is asked to consider, and reconcile to the extent necessary, the argument of the Veteran that he was not diagnosed with diabetes mellitus until 1996 and his lower extremity peripheral neuropathy symptoms started many years prior thereto.    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The medical professional should provide a complete explanation for any opinion provided.

3.  After the above is complete, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the appellant and her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


